        Case 1:21-cv-01922-KPF Document 7 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE DISTRICT
COUNCIL NO. 9 PAINTING INDUSTRY
INSURANCE FUND, TRUSTEES OF
THE DISTRICT COUNCIL NO. 9
PAINTING INDUSTRY ANNUITY FUND,
and DISTRICT COUNCIL NO. 9
INTERNATIONAL UNION OF PAINTERS                    21 Civ. 1922 (KPF)
AND ALLIED TRADES AFL-CIO,
                                                         ORDER
                          Petitioners,

                   -v.-

PURE GLASS, LCC,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      On March 5, 2021, Petitioners filed a petition to confirm an arbitration

award. (Dkt. #1). Proceedings to confirm an arbitration award must be

“treated as akin to a motion for summary judgment.” D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly, it is hereby

ORDERED that Petitioners shall move for confirmation of the arbitral award in

the form of a motion for summary judgment — in accordance with Rule 56 of

the Federal Rules of Civil Procedure and Local Rule 56.1 of the Southern

District of New York — by April 7, 2021. Respondent’s opposition, if any, is

due on May 7, 2021. Petitioners’ reply, if any, is due May 21, 2021.

      Petitioners shall serve the petition upon Respondent electronically and by

overnight mail no later than March 15, 2021, and shall file an affidavit of such

service with the court no later than March 22, 2021.
      Case 1:21-cv-01922-KPF Document 7 Filed 03/08/21 Page 2 of 2




    SO ORDERED.

Dated: March 8, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge
